42 So. 3d 965 (2010)
Nathaniel COBB, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-2016.
District Court of Appeal of Florida, Second District.
September 8, 2010.
James Marion Moorman, Public Defender, and John C. Fisher, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
In this Anders[1] appeal, Nathaniel Cobb challenges the order revoking his probation and the denial of his motion to correct sentencing error. We affirm in all respects except for the denial of his motion to correct sentence. Because the trial court imposed a public defender fee without affording Cobb an opportunity to object to the amount of the assessment, we strike the fee without prejudice to reimpose it on remand in accordance with the proper procedure. See Holm v. State, 784 So. 2d 1185 (Fla. 2d DCA 2001).
Affirmed in part; remanded with instructions.
WALLACE and LaROSE, JJ., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Anders Briefs, 581 So. 2d 149 (Fla.1991).